Title: From Thomas Jefferson to John Bacon, 30 April 1803
From: Jefferson, Thomas
To: Bacon, John


          
            Dear Sir
            Washington Apr. 30. 1803.
          
          Your favor of the 11th. has been recieved, & I thank you for the communication on Indian affairs. I observe what you say on the aspect of your elections. altho’ federalism appears to have boasted prematurely of it’s gains, yet it does not appear to have yielded as we might have expected to the evidence either of their reason or their senses. two facts are certainly as true as irreconcileable. the people of Massachusets love economy & freedom civil & religious. the present legislature & executive functionaries endeavor to practice economy, & to strengthen civil & religious freedom. yet they are disapproved by the people of Massachusets. it cannot be that these had rather give up principles than men. however the riddle is to be solved, our duty is plain; to administer their interests faithfully and to overcome evil with good.
          You have seen that the government of Spain has instantly redressed the infraction of treaty by her intendent at New Orleans; and that, by a reasonable and peaceable process, we have obtained in 4. months, what would have cost us 7. years of war, 100,000 human lives, 100. millions of additional debt besides ten hundred millions lost by the want of market for our produce, or depredations on it in seeking markets, and the general demoralising of our citizens which war occasions. I have the satisfaction to add that we have recieved official information that in the instrument of cession of Louisiana by Spain to France, is this clause ‘Saving the rights acquired by other powers in virtue of treaties made with them by Spain.’ although I am not sanguine in obtaining a cession of New Orleans for money, yet I am confident in the policy of putting off the day of contention for it, till we are stronger in ourselves, & stronger in allies; but especially till we shall have planted such a population on the Missisipi as will be able to do their own business, without the necessity of marching men from the shores of the Atlantic 1500. or 2000. miles thither, to perish by fatigue & change of climate. Accept my friendly salutations & assurances of high respect.
          
            Th: Jefferson
          
          
            P.S. I inclose you a pamphlet.
          
        